UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1785


CAMDEN-CLARK MEMORIAL HOSPITAL CORPORATION,

                Plaintiff – Appellant,

          v.

ST. PAUL FIRE AND MARINE INSURANCE COMPANY,

                Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Parkersburg.  Joseph R. Goodwin,
Chief District Judge. (6:10-cv-01258)


Submitted:   February 28, 2012            Decided:   March 7, 2012


Before WILKINSON, NIEMEYER, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dino S. Colombo, Travis T. Mohler, COLOMBO & STUHR, PLLC,
Morgantown, West Virginia, for Appellant. D.C. Offutt, Jr.,
OFFUTT NORD, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Camden-Clark          Memorial              Hospital              Corporation

(Camden-Clark)      appeals      the     district         court’s       order      granting

summary judgment to St. Paul Fire and Marine Insurance Company

(St. Paul) in Camden-Clark’s action for a declaratory judgment

of insurance coverage.

              We review de novo a district court’s order granting

summary    judgment,     viewing        the       facts   and     drawing       reasonable

inferences       therefrom    in    the       light       most    favorable        to    the

nonmoving     party.     Bonds     v.    Leavitt,         629    F.3d    369,     380    (4th

Cir.), cert. denied, 132 S. Ct. 398 (2011).                         Summary judgment

shall be granted when “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of law.”      Fed. R. Civ. P. 56(a).               A district court should grant

summary    judgment     unless     a     “reasonable        jury        could    return    a

verdict    for    the   nonmoving       party”      on    the    evidence        presented.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

              We have reviewed the briefs and joint appendix and

applicable case law and find no reversible error in the district

court’s decision.        Accordingly, we affirm for the reasons stated

by the district court.             Camden-Clark Mem. Hosp. Corp. v. St.

Paul Fire and Marine Ins. Co., No. 6:10-cv-01258 (S.D. W. Va.

June 28, 2011).          We dispense with oral argument because the

facts   and    legal    contentions       are      adequately      presented        in    the

                                              2
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    3